DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 February 2022, claims 1-21 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 15. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 07 December 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to amended features and therefore have been incorporated into the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Natanzon, Assaf, et al (U.S. 9,910,739, issued 06 March 2018, filed 31 March 2011, and known hereinafter as Natanzon).

As per claim 1, Natanzon teaches a computer-implemented method, comprising:
capturing one or more file system events in a production virtual machine (VM) at an indexing splitter, the indexing splitter being an agent running in the VM (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses a splitter/protection agent that may be an agent running either on a production host, a switch, or a storage array which can intercept IO and split them into a DPA and to the storage array, fail IO, redirect IO or do any other manipulation to the IO, where the DPA is a computer or cluster of computers (e.g. virtual machines) that service as a data protection appliance, responsible for data protection services and journaling of I/O requests issued by a host computer to the storage system.) that captures and sends out a stream of operating system (OS) level and/or file system level operation metadata (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses capturing delta marking steam at a site, where the delta marking stream occurs within the virtual service layer, where virtual machines are present, and which the file system events may be captured and then intercepted by a splitter. Additionally, delta marking stream may track delta between the production and replication site, which may contain the meta data of changed locations, the delta marking stream may be kept persistently on the journal at the production site of the replication, based on the delta marking data, the DPA knows which locations are different between the production and the replica and transfers them to the replica to make both sites identical.); 
transmitting file system metadata representing the captured file system events from the indexing splitter to a data splitter (e.g. Natanzon, see column 5, line 25 to column 8, line 30, which discloses marking on a splitter, where a mode in the splitter intercepts IOs are not split to an appliance and the storage, but changes (e.g. meta data) are tracked in a list (e.g. index) and/or bitmap and I/O is immediately sent to the IO stack.), the data splitter being an agent that is separate from the indexing splitter and running on a host system hosting the VM (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses the virtual service layer maintains a mirror volume, where the RPAs do not talk to each other, however may track changes based on captured file system events to the journals. Additionally, I/O splitters which are inserted into the virtual service layer, where each I/O splitter may be made up of one or more splitters (e.g. different splitters, such as data splitter, index splitter, etc.) in each node at each site); 
transmitting the file system metadata inside one or more special input/output (I/O) commands associated with a predetermined tag from the data splitter to a source side replication protection appliance (RPA) alongside regular storage system I/O command data (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses the production volume may be intercepted by both the splitters, where the I/O may be split by the splitter and sent to RPA, where the RPA tracks the changes to its local delta marking stream in the journal.); 
identifying the special I/O commands at the source side RPA based on the predetermined tag (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses identifying and executing I/O commands from the production site based on markers that identify the marking stream.); and 
recovering the file system metadata from the special I/O commands at the source side RPA (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 15, line 55 to column 16, line 45, which discloses I/O splitter that allows for commands to be executed from the source appliance to the recovery appliance, where volume accessible to RPA are journal and repository volumes.). 

As per claim 8, Natanzon teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform data backup operations, the operations comprising: 
capturing one or more file system events in a production virtual machine (VM) at an indexing splitter, the indexing splitter being an agent running in the VM (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses a splitter/protection agent that may be an agent running either on a production host, a switch, or a storage array which can intercept IO and split them into a DPA and to the storage array, fail IO, redirect IO or do any other manipulation to the IO, where the DPA is a computer or cluster of computers (e.g. virtual machines) that service as a data protection appliance, responsible for data protection services and journaling of I/O requests issued by a host computer to the storage system.) that captures and sends out a stream of operating system (OS) level and/or file system level operation metadata (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses capturing delta marking steam at a site, where the delta marking stream occurs within the virtual service layer, where virtual machines are present, and which the file system events may be captured and then intercepted by a splitter. Additionally, delta marking stream may track delta between the production and replication site, which may contain the meta data of changed locations, the delta marking stream may be kept persistently on the journal at the production site of the replication, based on the delta marking data, the DPA knows which locations are different between the production and the replica and transfers them to the replica to make both sites identical.); 
transmitting file system metadata representing the captured file system events from the indexing splitter to a data splitter (e.g. Natanzon, see column 5, line 25 to column 8, line 30, which discloses marking on a splitter, where a mode in the splitter intercepts IOs are not split to an appliance and the storage, but changes (e.g. meta data) are tracked in a list (e.g. index) and/or bitmap and I/O is immediately sent to the IO stack.), the data splitter being an agent that is separate from the indexing splitter and running on a host system hosting the VM (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses the virtual service layer maintains a mirror volume, where the RPAs do not talk to each other, however may track changes based on captured file system events to the journals. Additionally, I/O splitters which are inserted into the virtual service layer, where each I/O splitter may be made up of one or more splitters (e.g. different splitters, such as data splitter, index splitter, etc.) in each node at each site); 
transmitting the file system metadata inside one or more special input/output (I/O) commands associated with a predetermined tag from the data splitter to a source side replication protection appliance (RPA) alongside regular storage system I/O command data (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses the production volume may be intercepted by both the splitters, where the I/O may be split by the splitter and sent to RPA, where the RPA tracks the changes to its local delta marking stream in the journal.); 
identifying the special I/O commands at the source side RPA based on the predetermined tag (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses identifying and executing I/O commands from the production site based on markers that identify the marking stream.); and 
recovering the file system metadata from the special I/O commands at the source side RPA (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 15, line 55 to column 16, line 45, which discloses I/O splitter that allows for commands to be executed from the source appliance to the recovery appliance, where volume accessible to RPA are journal and repository volumes.). 

As per claim 15, Natanzon teaches a data processing system, comprising: 
a processor (e.g. Nananzon, see Figure 13, which discloses a processor); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform data backup operations (e.g. Nananzon, see Figure 13, which discloses memory coupled to a processor), the operations including: 
capturing one or more file system events in a production virtual machine (VM) at an indexing splitter, the indexing splitter being an agent running in the VM (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses a splitter/protection agent that may be an agent running either on a production host, a switch, or a storage array which can intercept IO and split them into a DPA and to the storage array, fail IO, redirect IO or do any other manipulation to the IO, where the DPA is a computer or cluster of computers (e.g. virtual machines) that service as a data protection appliance, responsible for data protection services and journaling of I/O requests issued by a host computer to the storage system.) that captures and sends out a stream of operating system (OS) level and/or file system level operation metadata (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses capturing delta marking steam at a site, where the delta marking stream occurs within the virtual service layer, where virtual machines are present, and which the file system events may be captured and then intercepted by a splitter. Additionally, delta marking stream may track delta between the production and replication site, which may contain the meta data of changed locations, the delta marking stream may be kept persistently on the journal at the production site of the replication, based on the delta marking data, the DPA knows which locations are different between the production and the replica and transfers them to the replica to make both sites identical.); 
transmitting file system metadata representing the captured file system events from the indexing splitter to a data splitter (e.g. Natanzon, see column 5, line 25 to column 8, line 30, which discloses marking on a splitter, where a mode in the splitter intercepts IOs are not split to an appliance and the storage, but changes (e.g. meta data) are tracked in a list (e.g. index) and/or bitmap and I/O is immediately sent to the IO stack.), the data splitter being an agent that is separate from the indexing splitter and running on a host system hosting the VM (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses the virtual service layer maintains a mirror volume, where the RPAs do not talk to each other, however may track changes based on captured file system events to the journals. Additionally, I/O splitters which are inserted into the virtual service layer, where each I/O splitter may be made up of one or more splitters (e.g. different splitters, such as data splitter, index splitter, etc.) in each node at each site); 
transmitting the file system metadata inside one or more special input/output (I/O) commands associated with a predetermined tag from the data splitter to a source side replication protection appliance (RPA) alongside regular storage system I/O command data (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses the production volume may be intercepted by both the splitters, where the I/O may be split by the splitter and sent to RPA, where the RPA tracks the changes to its local delta marking stream in the journal.); 
identifying the special I/O commands at the source side RPA based on the predetermined tag (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 16, line 65 to column 18, line 45, which discloses identifying and executing I/O commands from the production site based on markers that identify the marking stream.); and 
recovering the file system metadata from the special I/O commands at the source side RPA (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 15, line 55 to column 16, line 45, which discloses I/O splitter that allows for commands to be executed from the source appliance to the recovery appliance, where volume accessible to RPA are journal and repository volumes.). 

As per claims 2, 9, and 16, Natanzon teaches the method of claim 1, the non-transitory machine-readable medium of claim 8, and the data processing system of claim 15, respectively, wherein the file system metadata is transmitted from the indexing splitter to the data splitter via a pipe or a socket established between the indexing splitter and the data splitter, and upon identification by the data splitter of the file system metadata, the special I/O commands embedding the file system metadata are generated at the data splitter (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 15, line 60 to column 16, line 55, which discloses the splitter communicates with the recovery appliances, where the splitter splits the I/O in the virtual services layer and sends the I/O to recovery appliances and to the block virtualization layer.). 

As per claims 3, 10, and 17, Natanzon teaches the method of claim 1, the non-transitory machine-readable medium of claim 8, and the data processing system of claim 15, respectively, wherein the special I/O commands embedding the file system metadata are generated at the indexing splitter (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 11, line 16 to column 12, line 40, which discloses the delta marking stream includes a list of all different locations between local and remote sites, where the system further includes an index process the transferring of the differences between the production and replica site.). 

As per claims 4, 11, and 18, Natanzon teaches the method of claim 3, the non-transitory machine-readable medium of claim 10, and the data processing system of claim 16, respectively, wherein the file system metadata is transmitted inside the special I/O commands from the indexing splitter to the data splitter alongside regular storage system I/O command data via an I/O path between the indexing splitter and the data splitter, and upon identification by the data splitter of the special I/O commands, the special I/O commands are forwarded from the data splitter to the source side RPA (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 11, line 16 to column 12, line 40, which discloses the delta marking stream includes a list of all different locations between local and remote sites, where the system further includes an index process the transferring of the differences between the production and replica site.). 

As per claims 5, 12, and 19, Natanzon teaches the method of claim 1, the non-transitory machine-readable medium of claim 8, and the data processing system of claim 15, respectively, wherein regular storage system I/O command data representing write transactions and the recovered file system metadata are transmitted together from the source side RPA to a target side RPA in an interleaved fashion (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 5, line 45 to column 6, line 24; column 7, line 29-67, which discloses production site receives write transaction and the backup site, which is responsible for replicating production site data receives the write transaction.). 

As per claims 6, 13, and 20, Natanzon teaches the method of claim 5, the non-transitory machine-readable medium of claim 12, and the data processing system of claim 19, respectively, wherein the target side RPA updates a target side storage system based on the write transactions, and stores the write transactions and the file system events in a journal (e.g. Natanzon, see column 3, line 55 to column 5, line 30; column 5, line 45 to column 6, line 24, which discloses the target side of the system updates and write transaction based on the events that occurred.). 

As per claims 7, 14, and 21, Natanzon teaches the method of claim 1, the non-transitory machine-readable medium of claim 8, and the data processing system of claim 15, respectively, wherein bookmarks are generated at the source side RPA based on the file system metadata (e.g. Natanzon, see column 17, lines 45-65, which discloses the RPA replicating to site may also create a bookmark.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 10, 2022